Cite as 2014 Ark. App. 61

                    ARKANSAS COURT OF APPEALS
                                       DIVISIONS II & III
                                         No. CR-13-433


                                                     Opinion Delivered January   22, 2014

                                                     APPEAL FROM THE CRITTENDEN
ANTHONY NORVELLE COLEMAN                             COUNTY CIRCUIT COURT
                   APPELLANT                         [No. CR-2011-670]

V.                                                   HONORABLE RALPH WILSON, JR.,
                                                     JUDGE

STATE OF ARKANSAS                                    AFFIRMED; MOTION TO WITHDRAW
                                   APPELLEE          GRANTED



                                 LARRY D. VAUGHT, Judge

       Appellant Anthony Norvelle Coleman pled guilty to theft by receiving on August 16,

2011. He received a sixty month suspended imposition of sentence (SIS) and was ordered to pay

fines, fees, and costs. In an ancillary criminal case, he was also ordered to pay $1615. On January

11, 2013, the State filed a petition to revoke claiming that Coleman failed to pay fines, fees, and

costs as ordered. The State also alleged that he failed to notify officials of his current address and

employment and that he engaged in the following activities in violation of his SIS: terroristic

threatening, possession and use of alcohol, and public intoxication.

       After a March 4, 2013 hearing, the Crittenden County Circuit Court revoked Coleman’s

SIS finding that he had violated conditions of his SIS and sentenced him to twenty-four months

in the Arkansas Department of Correction, followed by a 120 month SIS. Appellant’s attorney

filed a timely notice of appeal from the judgment upon revocation. Subsequently, appellant’s

attorney filed a no-merit brief pursuant to Ark. Sup. Ct. R. 4-3(k) (2013), along with a motion
                                   Cite as 2014 Ark. App. 61

to be relieved as counsel, asserting that there is no issue of arguable merit to present on appeal.

Anders v. California, 386 U.S. 738 (1967).1 Although appellant was provided a copy of his

attorney’s brief and motion by mail, notifying appellant of his right to present pro se points for

reversal, appellant did not file any pro se points. The State elected not to file a brief with our

court.

         A request to withdraw on the ground that the appeal is wholly without merit shall be

accompanied by a brief including an abstract and addendum. Ark. Sup. Ct. R. 4-3(k)(1). The

brief shall contain an argument section that consists of a list of all rulings adverse to the

defendant made by the circuit court with an explanation as to why each adverse ruling is not a

meritorious ground for reversal. Ark. Sup. Ct. R. 4-3(k)(1). It is imperative that counsel follow

the appropriate procedure when filing a motion to withdraw as counsel. Brown v. State, 85 Ark.

App. 382, 155 S.W.3d 22 (2004). In furtherance of the goal of protecting constitutional rights,

it is both the duty of counsel and of this court to perform a full examination of the proceedings

as a whole to decide if an appeal would be wholly frivolous. Campbell v. State, 74 Ark. App. 277,

47 S.W.3d 915 (2001).

         Counsel notes two adverse rulings at the hearing: the sufficiency of the evidence to

revoke and an objection that was overruled. As to the evidentiary ruling, counsel objected to the

mention of fines that Coleman owed in the ancillary criminal case; however, the information was



         1
        To the extent that Hollins v. State, 2013 Ark. App. 695, directs that a no-merit appeal
must specifically include a reference to Anders v. California, 386 U.S. 738 (1967), we overrule that
portion of our prior mandate. However, we remind counsel that a complete standard-of-review
discussion should set out the appropriate constitutional framework supporting the concept of
a “no-merit” appeal.
                                                 2
                                   Cite as 2014 Ark. App. 61

included in the conditions of the SIS that Coleman had previously signed (and he answered the

question prior to the objection being made). First, the rules of evidence do not apply in

revocation proceedings. Ark. R. Evid. 1101. Second, the objection was rendered moot as it

would have no practical legal effect on the existing legal controversy. Therefore, we agree that

there is no meritorious ground for appeal based on this adverse ruling.

       The second adverse ruling was the court’s decision to revoke Coleman’s probation. The

burden on the State in a revocation proceeding is to prove by a preponderance of the evidence

that the defendant inexcusably failed to comply with at least one condition of his probation.

Amos v. State, 2011 Ark. App. 638. We will not reverse unless the trial court’s findings are clearly

against the preponderance of the evidence, and our court defers to the credibility determinations

made by the trial court and the weight it assigns to the evidence. Gossett v. State, 87 Ark. App.
317, 191 S.W.3d 548 (2004). Once the State introduces evidence of nonpayment, the defendant

then has the burden of going forward with some reasonable excuse for his failure to pay as

ordered. Sanders v. State, 2012 Ark. App. 697. The State need only prove one violation in order

to support the revocation of probation. Id.

       Here there is no dispute that Coleman failed to make a single payment on the amounts

he owed. Furthermore, he presented no valid excuse for the non-payment. Additionally, the

State offered proof that officers responded to a domestic-abuse call involving Coleman, and

upon arrival, officers found Coleman sitting in the stairwell of an apartment complex. Officers

noted that Coleman was unsteady on his feet, smelled of alcohol, and was holding a bottle of

vodka. Based on the foregoing, we agree with counsel’s assertion that the trial court’s decision

to revoke Coleman’s probation was not clearly erroneous or clearly against the preponderance
                                                 3
                                  Cite as 2014 Ark. App. 61

of the evidence. No issue of arguable merit could be raised on appeal to reverse that finding,

because only one violation was required to be established in order to sustain a revocation.

       After a full examination of the record, under the proper standards, we hold that counsel’s

no-merit brief demonstrates that an appeal would be wholly without merit, and further, that

counsel’s motion to be relieved should be granted.

       Affirmed; motion to withdraw granted.

       WALMSLEY, HARRISON, GRUBER, GLOVER, and WOOD, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                               4